Exhibit 10.1
RESIGNATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     1. David Nelson-Gal (“Executive”) is employed by Interwoven, Inc. (the
“Company”) as its Senior Vice President, Engineering. Executive and the Company
are parties to an Employment Agreement of August 20, 2004 (the “Employment
Agreement”). Executive has now decided to resign from his employment with the
Company. It is the Company’s desire to provide Executive with a transition
employment period that he would not otherwise be entitled to receive and to
resolve any claims that Executive has or may have against the Company.
Accordingly, Executive and the Company agree as set forth below. This Agreement
will become effective on the eighth day after it is signed by Executive (the
“Effective Date”), provided that Executive has not revoked this Agreement (by
email notice to kmancuso@interwoven.com) prior to that date.
     2. Executive hereby resigns from any positions that he holds as an
executive officer of the Company, including his position as Senior Vice
President, Engineering, effective as of August 18, 2008. Executive hereby
resigns voluntarily from his employment with the Company effective as the
earlier of (a) February 15, 2009; (b) the date on which Executive first accepts
employment with any person or entity other than the Company; or (c) the date on
which Executive provides the Company with email notice of his resignation sent
to the email address listed in Paragraph 1 (the “Resignation Date”).
     3. During the period between August 18, 2008 and the Resignation Date,
Executive will perform special projects under the direction of the Company’s
Chief Executive Officer, and will conduct an orderly transition of his former
duties and responsibilities to his successor. At all times during the remainder
of his employment with the Company, Executive will perform his duties and
assignments for the Company in a professional, satisfactory, and timely manner.
     4. Subject to Executive’s compliance with this Agreement and approval by
the Interwoven Compensation Committee, the Company will provide Executive with
the following after the Effective Date:
          (a) during the period between the date of this Agreement and the
Resignation Date (the “Employment Period”), the Company will continue to pay
Executive his current base salary; Executive’s base salary payments will be made
in accordance with the Company’s normal payroll procedures, and will be subject
to applicable withholding;
          (b) Executive is a participant in the Company’s 2008 Executive Officer
Incentive Bonus Plan (the “Plan”), and subject to the terms of the Plan (as
modified by subparagraphs (i)-(iii) below), Executive will be eligible to earn
the following bonuses under the Plan:
               (i) if Executive’s employment terminates prior to December 31,
2008, Executive will receive a prorated portion of the Quarterly Bonus (as
defined in the Plan) that he would have earned under Section 4.1 of the Plan for
the quarter in which his termination occurs; his prorated bonus will be based
upon the number of days that Executive was employed by the

 



--------------------------------------------------------------------------------



 



Company during that quarter, and Executive will not earn any Quarterly Bonus
under the Plan for any subsequent quarter;
               (ii) with respect to Executive’s MBO Target Bonus (as defined in
the Plan), if Executive remains employed by the Company through December 31,
2008, he will earn the full amount of the MBO Target Bonus; if Executive’s
employment terminates prior to December 31, 2008, Executive will receive a
prorated portion of that bonus, with such proration based upon the number of
days that Executive was employed by the Company during 2008; and
               (iii) if Executive’s employment terminates prior to December 31,
2008, Executive will not be eligible to receive all or any part of the Annual
Bonus (as defined in the Plan) under Section 4.2 of the Plan.
          (c) during the Employment Period, Executive will continue to receive
the same employee benefits that he is currently receiving, including group
health insurance coverage, personal time off accrual, and stock option vesting;
and
          (d) in the event that the Resignation Date occurs prior to
February 15, 2009, the Company will pay Executive a lump sum separation payment
equal to the base salary that Executive would have earned between the
Resignation Date and February 15, 2009 pursuant to subparagraph (a); such
separation payment, if any, will be subject to applicable withholding and will
be paid to Executive on the next regular Company payroll date following the
fifth business day after the Resignation Date.
Executive will not be eligible to earn any bonuses from the Company other than
under the Plan as set forth in subparagraphs (b)(i)-(iii) above. Executive will
not be eligible for any future Executive Officer Incentive Plan that may be
adopted in 2009. Executive will be paid any accrued, unused personal time off
that he has earned as of the Resignation Date. Executive understands and
acknowledges that he shall not be entitled to any payments or benefits from the
Company other than those expressly set forth in this Paragraph 4.
     5. Executive and his successors release the Company, its parents,
divisions, subsidiaries, and affiliated entities, and each of their respective
current and former shareholders, investors, directors, officers, employees,
agents, attorneys, insurers, legal successors and assigns of and from any and
all claims, actions and causes of action, whether now known or unknown, which
Executive now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever occurring or existing at any time up to and including
the date on which Executive signs this Agreement, including, but not limited to,
any claims of breach of contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress or national origin, race, age, sex,
sexual orientation, disability or other discrimination or harassment under the
Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law.
     6. The release of claims contained in Paragraph 5 will not apply to any
rights or claims that cannot be released by Executive as a matter of law, and it
shall not in any way affect or impair Executive’s right to be indemnified by the
Company to the fullest extent permitted by any statute, law, or contract between
the parties.

 



--------------------------------------------------------------------------------



 



     7. Executive acknowledges that he has read section 1542 of the Civil Code
of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed above.
     8. Executive acknowledges and agrees that he shall continue to be bound by
and comply with the terms of any proprietary rights, assignment of inventions
and/or confidentiality agreements between the Company and Executive, including
that certain Employee Invention Assignment and Confidentiality Agreement between
Executive and the Company. At a mutually agreeable time, Executive will return
to the Company, in good working condition, all Company property and equipment
that is in Executive’s possession or control, including, but not limited to, any
files, records, computers, computer equipment, cell phones, credit cards, keys,
programs, manuals, business plans, financial records, and all documents (whether
in paper or electronic form, and all copies thereof) that Executive prepared or
received in the course of his employment with the Company. The Company will use
its best efforts to help the Executive keep his existing cell phone number.
     9. Executive agrees that he will not, at any time in the future, make any
critical or disparaging statements about the Company, or any of its products,
its directors, or its employees, unless such statements are made truthfully in
response to a subpoena or other legal process.
     10. Executive agrees that for a period of one year following the
Resignation Date, he will not, on behalf of himself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his/her employment with the Company.
     11. In the event of any legal action relating to or arising out of this
Agreement, the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in that action.
     12. If any provision of this Agreement is deemed invalid, illegal, or
unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.
     13. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements, whether written or oral, with the exception of any stock option
agreements between the parties and any agreements described in Paragraph 8, all
of which agreements shall remain in full force and effect. The parties
acknowledge and agree that the Employment Agreement is hereby terminated and of
no further force or effect, except with respect to the arbitration paragraph at
the end of page one of that agreement, which paragraph shall remain in full
force and effect other than the last sentence of such paragraph, which is hereby
deleted from that paragraph. This Agreement

 



--------------------------------------------------------------------------------



 



may not be modified or amended except by a document signed by an authorized
officer of the Company and Executive.
EXECUTIVE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EXECUTIVE FURTHER UNDERSTANDS
THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE MAY REVOKE IT
AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EXECUTIVE ACKNOWLEDGES THAT HE IS
SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
TRANSITION EMPLOYMENT PERIOD DESCRIBED ABOVE, WHICH EXECUTIVE WOULD NOT BE
ENTITLED TO RECEIVE BUT FOR HIS EXECUTION OF THIS AGREEMENT.

                Dated: August 18, 2008  /s/ David Nelson-Gal       David
Nelson-Gal           

            INTERWOVEN, INC.
    Dated: August 18, 2008  By:   /s/ Joe Cowan       Joe Cowan, CEO           
 

 